Spruancb, J.,
sharging the jury:
Gentlemen of the jury;—The prisoner, Annie E. Tilghman, is indicted for the murder of James E. Tilghman.
Homicide is the killing of one human being by another. Felonious homicide, under our law, is of three kinds: murder of the first degree, murder of the second degree and manslaughter.
Malice is an essential ingredient of the crime of murder of both degrees. Without malice there can be no murder either of the first or of the second degree. Malice is a condition of the mind or heart. As here used, this term is not restricted to spite or malevolence towards the particular person slain, but also includes that general malignity and reckless disregard of human life which proceed from a heart devoid of a just sense of social duty and fatally bent on mischief. Wherever the fatal act is done deliberately or without adequate cause, the law presumes that it was done with malice, and the burden is on the prisoner to show from the evidence, or by inference from the circumstances of the case, that the act was not done with malice.
Murder of the first degree is where the killing is done with express malice aforethought, or in perpetrating or attempting to perpetrate a crime punishable with death. Express malice aforethought is where one person kills another with a sedate, deliberate mind and formed design, which formed design may be manifested in many ways. As for instance, by lying in wait for the deceased, or by antecedent menaces or threats that disclose a purpose on the part of the prisoner to commit the act charged, or by former grudges, ill-will, spite, hatred or malevolence towards the deceased, or any other circumstances which disclose the purpose or intent of the accused towards her victim at the time when the crime was committed. The deliberate selection and use of a deadly weapon is a circumstance which, in the absence of satisfactory evidence to the contrary, indicates the existence in the mind of the person committing the act of a deliberate formed design to kill. All homicides with a *58deadly weapon are presumed to be malicious until the contrary appears from the evidence, and the burden of proof to the contrary lies on the accused.
Where the killing by a deadly weapon is admitted or proved, malice aforethought is presumed, in the absence of evidence to the contrary, and the burden of showing the contrary is on the accused, as- the natural and probable consequences of the act are presumed by law to have been intended by the person using a deadly weapon. If the jury are satisfied from the evidence that the prisoner when she killed the deceased deliberately intended so to do, the length of time that said intention existed is immaterial, and the killing under such circumstances would be murder.
Murder in the second degree is where the killing was done with implied malice. Implied malice is an inference or conclusion of law from the facts found by the jury. Murder of the second degree is where there was no deliberate mind or formed design to take life, or perpetrate a crime punishable with death, but where the killing was done without justification or excuse, or without provocation or without sufficient provocation to reduce it to manslaughter.
Manslaughter is where one person unlawfully kills another without malice.
In order to reduce the crime to manslaughter, the provocation must be very great; so great as to produce such a transport of passion as renders the person for the time deaf to the voice of reason. While murder proceeds from a wicked and depraved spirit and is coupled with malice, manslaughter results from no malignity, but from unpremeditated and unreflecting passion.
Before attempting to classify the offense with which this prisoner is charged, you should determine whether the evidence before you is sufficient to prove beyond a reasonable doubt that the prisoner committed the act of which she is accused. The indictment charges, in substance, that the prisoner on the night of the eleventh day of November last shot and killed her husband James E. Tilghman. The prisoner admits that she and her hus*59band were the only persons present when he was killed, but she denies that she killed him, and insists that the evidence before you is not sufficient to prove that she did it.
In this, as in every other stage of your inquiry, you should bear in mind that the law presumes the prisoner to be innocent until she is proved to be guilty.
In civil cases the rule is that the verdict should be in favor of the person for whom is the preponderance or greater weight of the evidence; but this is not the rule in criminal cases. In criminal cases the law requires that the accused should not be convicted unless the jury are satisfied from the evidence beyond a reasonable doubt that he or she is guilty.
If upon mature consideration of the evidence you should not be able to determine how the fatal shot was fired, or by whom it was fired, or if you should not be satisfied from the evidence beyond a reasonable doubt that the shot was fired by the prisoner, you should acquit her. If you should find from the evidence that Tilghman, with a gun in his hands, made an assault upon the prisoner, or was about to do so, and that she, without intending to injure him, attempted to disarm him or attempted to prevent him from injuring her, and in the struggle the gun was accidentally discharged and killed Tilghman, you should acquit the prisoner. And if the jury are satisfied from the evidence that the deceased first attacked the prisoner and that from the character of such attack she had reasonable cause to believe, and did believe, that she was in imminent danger of death or great bodily harm, and that she had no reasonable means of avoiding or preventing her death or great bodily harm, other than by killing her assailant, and that under such circumstances she shot and killed him, it was a justifiable act of self-defense and she should be acquitted of any crime whatever.
Where the evidence relied upon to prove the guilt of the accused is circumstantial, it is essential, first, that such circumstances be proved to the satisfaction of the jury beyond a reasonable doubt; second, that such circumstances be in all respects consistent with the theory of the guilt of the accused, *60and, third, that such circumstances be inconsistent with any other reasonable theory than the guilt of the accused. In other, words, there should not be a conviction upon circumstantial evidence unless such evidence be sufficient to exclude any reasonable inference or conclusion other than that the accused is guilty of the crime charged.
Neither the written or oral statements or evidence before you made by the prisoner as to this tragedy can properly be called confessions, as in all of them she denies any guilt whatever. But the rules governing confessions are applicable to such statements. A free and voluntary confession is generally deserving of the highest credit, because it is against the interest of the person making it and is presumed to flow from a sense of guilt. The whole of what the prisoner said upon the subject at the time of making the statement or confession should be taken together and considered by the jury, but all parts of a confession, whether for or against the prisoner, are not necessarily entitled to equal credit. The prosecution is at liberty to deny or contradict any part of such statement or confession. In determining the credit to be given to such statement or confession the jury may reject as not entitled to belief such parts of it as are contrary to other parts of it, or in conflict with the facts which are proved to the satisfaction of the jury. The jury may believe that part of the statement or confession which charges the prisoner and reject that which is in her favor, if under all the circumstances of the case they find sufficient ground for so doing. The duty of the jury with respect to statements or confessions of the prisoner and in respect to her own testimony and the testimony of other witnesses is precisely the same. The jury should believe so much of such confession or statement and testimony as they deem true or worthy of belief and reject so much of the same as they deem false or unworthy of belief.
In criminal cases the accused is presumed to be innocent until his guilt is proved to the satisfaction of the jury beyond a reasonable doubt; and if after carefully and conscientiously considering and weighing all the evidence in this case you should entertain a reasonable doubt of the guilt of the prisoner, that *61doubt must inure to her benefit and your verdict should be not guilty. But such a doubt does not mean a mere fanciful, vague, or speculative doubt, but a reasonable, substantial doubt remaining in your minds after a careful consideration of all the evidence, and such a doubt as a reasonable, fair-minded and conscientious man would entertain under all the facts and circumstances of the case.
Under this indictment, if the evidence shall so warrant, you may find the prisoner guilty in manner and form as she stands indicted, that is, guilty of murder in the first degree; or, guilty of murder in the second degree, or guilty of manslaughter, or not guilty.
Verdict: Guilty of murder in the second degree.